—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 3, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and upon his guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 6½ to 13 years, unanimously affirmed.
The hearing court properly denied the motion to suppress based upon its acceptance of the police officer’s hearing testimony. There was nothing incredible about the officer’s testimony that he could observe defendant passing a white glassine envelope of heroin to a buyer from a distance of approximately 75 feet on a clear sunny day with nothing obstructing his view (cf., People v Basile, 174 AD2d 472, lv denied 78 NY2d 1073). Defendant’s remaining contentions are unpreserved and, in any event, without merit. Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.